DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6, 8, 10, 12, 13, 15 and 16 are canceled.
Claim 1-5, 7, 9, 11, 14 and 17-32 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 02/17/2022, with respect to Claims 1, 19 and 22, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 11/18/2021) of claims 1-21 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims, drawings) filed on February 17, 2022 have been entered. Claims 1-5, 7, 9, 11, 14 and 17-32 are pending. With regard to claims 10  and 12, the objections have been withdrawn. With regard to the drawings, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7, 9, 11, 14 and 17-32 are allowed. Independent claims 1, 19 and 22 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, configured to be inserted with a mating member, the electrical connector comprising: an insulating body having a mating surface, wherein an insertion slot is concavely provided on the mating surface, a slot bottom surface is formed on the insertion slot and is configured to accommodate the mating member, the insulating body has two side walls on two sides of the insertion slot, one of the two side walls provided with at least one ground accommodating slot and at least one signal accommodating slot, and both accommodating slots are respectively in communication to the insertion slot; a plurality of terminals provided on at least one of the two side walls, wherein each terminal has a contact portion protruding into the insertion slot configured to be electrically connected to the mating member, the terminals comprise at least one signal terminal and at least one ground terminal, the signal terminal accommodated in the signal accommodating slot, and the ground terminal accommodated in the ground accommodating slot; and an insulating plug member, mounted to the insulating body, wherein a side of the insulating plug member facing the mating surface is provided with the first portion is accommodated in the corresponding signal accommodating slot and is provided closer to the mating surface than the slot bottom surface, wherein the insulating body has a protruding portion protruding correspondingly toward each of the at least one signal accommodating slot, the protruding portion is formed by protruding toward the insertion slot, the protruding portion is provided closer to the mating surface than the corresponding first portion, each of the at least one signal terminal has a fixing portion retained to the corresponding signal accommodating slot, an elastic arm is formed by extending obliquely from the fixing portion toward the mating surface and the insertion slot, the contact portion is located on the elastic arm, and the protruding portion and the corresponding first portion are located at two opposite sides of the corresponding elastic arm, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, configured to be inserted with a mating member, the electrical connector comprising: an insulating body with a mating surface, wherein an insertion slot is concavely provided on the mating surface, a slot bottom surface is formed on the insertion slot and is configured to accommodate the mating member, the insulating body has two side walls located at two sides of the insertion slot, one of the two side walls  accommodating slots are respectively in communication with the insertion slot; a plurality of terminals provided on at least one of the two side walls, wherein each terminal has a contact portion protruding into the insertion slot to be electrically connected to the mating member, the terminals comprise at least one signal terminal and at least one ground terminal, the signal terminal is accommodated in the signal accommodating slot, and the ground terminal is accommodated in the ground accommodating slot; and an insulating plug member mounted to the insulating body, wherein a side of the insulating plug member facing the mating surface is provided with a first portion corresponding to each of the at least one signal accommodating slot, and a second portion corresponding to each of the at least one ground accommodating slot, the first portion is closer to the mating surface than the second portion, and the first portion is accommodated in the corresponding signal accommodating slot and is provided closer to the mating surface than the slot bottom surface wherein each of the terminals has a fixing portion and an elastic arm formed by extending from the fixing portion, the contact portion is provided on the elastic arm, the fixing portion of each of the at least one ground terminal retains to the corresponding ground accommodating slot, the fixing portion of each of the at least one signal terminal retains to the corresponding signal accommodating slot, the one of the two side walls is provided with a plurality of notches corresponding to the fixing portions of the terminals, each of the notches is connected to a corresponding one of the fixing portions of the terminals and runs outward through the corresponding side wall in a direction away from the insertion slot, a side of the one of the two side walls away from the insertion slot is covered by a metal member that is provided with at least one abutting arm extending toward a direction away from the mating surface, and the abutting arm passes through the notch corresponding to the fixing portion of the ground terminal and abuts the fixing portion of the ground terminal, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 22, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, configured to be inserted with a mating member, the electrical connector comprising: an insulating body having a mating surface, wherein an insertion slot is concavely provided on the mating surface, a slot bottom surface is formed on a concave direction of the insertion slot, the insertion slot configured to accommodate the mating member, the insulating body has two side walls located at two sides of the insertion slot, one side wall is provided with at least one ground accommodating slot and at least one signal accommodating slot, and the accommodating slots are respectively in communication with the insertion slot; a plurality of terminals provided on at least one of the side walls, wherein each of the terminals has a contact portion protruding into the insertion slot and configured to be electrically connected to the mating member, the terminals comprise at least one signal terminal and at least one ground terminal, the signal terminal accommodated in the signal accommodating slot, and the ground terminal accommodated in the ground accommodating slot; and an insulating plug member mounted to the insulating body, wherein a side of the insulating plug member facing the mating surface is provided with a first portion corresponding to each of the at least one signal accommodating slot, and a second portion corresponding to each of the at least one ground accommodating slot, the first portion provided closer to the mating surface than the second portion, and the first portion is accommodated in the corresponding signal accommodating slot and is provided closer to the mating surface than the slot bottom surface, as recited in claim 22, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER G LEIGH/Examiner, Art Unit 2831